854 F.2d 1328
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re ALL MAINE ASBESTOS LITIGATION (BIW CASES).
No. 87-1413.
United States Court of Appeals, Federal Circuit.
July 20, 1988.

Before RICH, Circuit Judge, BALDWIN, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.


1
The district court's "Order of Consolidation and for Final Judgment," dated May 11, 1987, in In re All Maine Asbestos Litigation (BIW cases) [consolidated cases], is, on the basis of Senior Judge Gignoux's thorough and well-reasoned analysis in the "Memorandum of Opinion and Order of the Court" (February 23, 1984), the "Memorandum of Opinion and Order on the Government's Motion to Reconsider and for Entry of Final Judgment" (December 29, 1986), and the "Supplemental Opinion and Order on the United States' and Defendants' Motions to Reconsider" (March 12, 1987), affirmed.